

Exhibit 10.2


Pilgrim’s Pride Corporation
First Amendment to Fourth Amended and Restated Secured Credit Agreement
 
This First Amendment to Fourth Amended and Restated Secured Credit Agreement
(herein, the “Amendment”) is entered into as of March 11, 2008, among Pilgrim’s
Pride Corporation, a Delaware corporation (the “Company”), To-Ricos, Ltd., a
Bermuda company (“To-Ricos”), To-Ricos Distribution, Ltd., a Bermuda company
(“To-Ricos Distribution”; and together with To-Ricos, the “Foreign Borrowers”;
the Company and the Foreign Borrowers collectively, the “Borrowers” and
individually, a “Borrower”), the Banks party hereto, and Bank of Montreal
a Canadian chartered bank acting through its Chicago branch, as administrative
agent for the Banks (the “Agent”).
 
Preliminary Statements
 
A.The Borrowers, the Banks and the Agent are parties to that certain Fourth
Amended and Restated Secured Credit Agreement dated as of February 8, 2007 (the
“Credit Agreement”).  All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.
 
B.The Borrowers and the Banks have agreed to amend the definition of the term
“EBITDA” contained in Section 4.1 of the Credit Agreement on the terms and
conditions set forth in this Amendment.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
 
1.Amendments.

 
Upon satisfaction of all of the applicable conditions precedent set forth in
Section 2 hereof, the Credit Agreement shall be amended as follows:
 
1.1.The definition of the term “EBITDA” Section 4.1 of the Credit Agreement
shall be amended to read as follows:
 
“EBITDA” shall mean, with reference to any period, the earnings of the Company
and its Subsidiaries on a consolidated basis for such period plus (i) the sum of
all amounts deducted arriving at such earnings amount in respect of (A) Interest
Expense for such period, (B) income tax obligations of the Company and its
Subsidiaries for such period, (C) depreciation and amortization charges of the
Company and its Subsidiaries for such period, (D) extraordinary losses of the
Company and its Subsidiaries for such period, and (E) with the Agent’s consent,
Restructuring Charges of the Company and its Subsidiaries for such period, minus
(ii) extraordinary gains of the Company and its Subsidiaries for such period,
all as determined on the basis of generally accepted accounting principles
consistently applied.
 
1.2.Section 4.1 of the Credit Agreement shall be amended by adding the following
definition thereto in the appropriate alphabetical order:
 
“Restructuring Charges” shall mean asset impairment charges, lease termination
costs, severance costs, facility shutdown costs and other related restructuring
charges related to or associated with a permanent reduction in capacity, closure
of plants or facilities, cut-backs or plant closures or a significant
reconfiguration of a facility.
 
 
2.Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1.The Borrowers and the Required Banks shall have executed this Amendment
(such execution may be in several counterparts and the several parties hereto
may execute on separate counterparts).
 
2.2.Each of the representations and warranties set forth in Section 5 of the
Credit Agreement shall be true and correct.
 
2.3.The Borrowers shall be in full compliance with all of the terms and
conditions of the Credit Agreement and no Event of Default or Potential
Default shall have occurred and be continuing thereunder or shall result after
giving effect to this Amendment.
 
 
3.Representations And Warranties.

 
3.1.The Company, by its execution of this Amendment, hereby represents and
warrants the following:
 
(a)each of the representations and warranties set forth in Section 5 of the
Credit Agreement is true and correct as of the date hereof, except that the
representations and warranties made under Section 5.3 shall be deemed to refer
to the most recent annual report furnished to the Banks by the Company; and
 
(b)the Borrowers are in full compliance with all of the terms and conditions of
the Credit Agreement and no Event of Default or Potential Default has occurred
and is continuing thereunder.
 
 
4.Miscellaneous.

 
4.1.The Company has heretofore executed and delivered to the Agent that certain
Security Agreement Re:  Accounts Receivable, Farm Products and Inventory dated
as of May 27, 1993, as amended (the “Security Agreement”) and the Company hereby
agrees that the Security Agreement shall secure all of the Company’s
indebtedness, obligations and liabilities to the Agent and the Banks under the
Credit Agreement as amended by this Amendment, that notwithstanding the
execution and delivery of this Amendment, the Security Agreement shall be and
remain in full force and effect and that any rights and remedies of the Agent
thereunder, obligations of the Company thereunder and any liens or security
interests created or provided for thereunder shall be and remain in full force
and effect and shall not be affected, impaired or discharged thereby.  Nothing
herein contained shall in any manner affect or impair the priority of the liens
and security interests created and provided for by the Security Agreement as to
the indebtedness which would be secured thereby prior to giving effect to this
Amendment.
 
4.2.Except as specifically amended herein, the Credit Agreement and the Notes
shall continue in full force and effect in accordance with their original
terms.  Reference to this specific Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement itself, the Notes, or any
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference to the Credit Agreement being sufficient to refer to
the Credit Agreement as amended hereby.
 
4.3.The Company agrees to pay all reasonable out-of-pocket costs and expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment and the documents and transactions contemplated hereby,
including the reasonable fees and expenses of Chapman and Cutler LLP.
 
4.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterparts, all of which taken together shall
constitute one and the same agreement.  Any of the parties hereto may execute
this Amendment by signing any such counterpart and each of such counterparts
shall for all purposes be deemed to be an original.
 
4.5.(a) This Amendment and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the internal laws of the State of
Illinois, except to the extent provided in Section 4.5(b) hereof and to the
extent that the Federal laws of the United States of America may otherwise
apply.
 
(b)Notwithstanding anything in Section 4.5(a) hereof to the contrary, nothing in
this Amendment, the Credit Agreement, the Notes, or the Other Loan Documents
shall be deemed to constitute a waiver of any rights which the Company, the
Agent or any of the Banks may have under the National Bank Act or other
applicable Federal law.
 
[Signature pages to follow]

DALDMS-635987-v3-Form_8-K_for_7th_Amendment_to_CoBank_Credit_Agreement.DOC
1078278/RLC
 
 

--------------------------------------------------------------------------------

 



 
This First Amendment to Fourth Amended and Restated Secured Credit Agreement is
entered into as of the date and year first above written.
 
 
“Borrowers”

 
 
Pilgrim’s Pride Corporation

 
 
By /s/ Richard A. Cogdill

 
Its Chief Financial Officer

 
 
To-Ricos, Ltd.

 
 
By /s/ Richard A. Cogdill

 
Its Executive Vice President, Treasurer and Assistant Secretary

 
 
To-Ricos Distribution, Ltd.

 
 
By /s/ Richard A. Cogdill

 
Its Executive Vice President, Treasurer and Assistant Secretary

 
Accepted and Agreed to as of the day and year last above written.
 
 
Bank of Montreal, as Agent

 
 
By /s/ David J. Bechstein

 
Its Vice President

 
 
BMO Capital Markets Financing, Inc., individually and as Swing Bank

 
 
By /s/ David J. Bechstein

 
Its Vice President

 
 
SunTrust Bank

 
 
By /s/ M. Gabe Bonfield

 
Its Vice President

 
 
U.S. Bank National Association

 
 
By /s/ Charles Dale

 
Its SeniorVice President

 
 
Wells Fargo Bank National Association

 
 
By /s/ Jeff Mercer

 
Its Vice President

 
 
ING Capital LLC

 
 
By /s/ Lina A. Garcia

 
Its Vice President

 
 
By

 
Its

 
 
Credit Suisse, Cayman Islands Branch

 
 
By /s/ Karl Studer

 
Its Director

 
 
By /s/ Petra Jaek

 
Its Assistant Vice President

 
 
Bank of America N.A.

 
 
By /s/ illegible

 
Its Vice President

 
 
CALYON New York Branch

 
 
By  /s/ Greg Hennenfent

 
Its Director

 
 
By /s/ Blake Wright

 
Its Managing Director

 
 
Natixis New York Branch

 
 
By /s/ Stephen A. Jendras

 
Its Managing Director

 
 
JP Morgan Chase Bank, N.A.

 
 
By /s/ Barbara R. Marks

 
Its Executive Director

 
 
Deutsche Bank Trust Company Americas

 
 
By /s/ Scottye Lindsey

 
Its Director

 
 
By /s/ Carin Koogan

 
Its Director

 
 
First National Bank of Omaha

 
 
By /s/ Wade Horton

 
Its Vice President


-  -
 
 

--------------------------------------------------------------------------------

 
